Citation Nr: 1129429	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder to include as secondary to service-connected lumbar spine degenerative disc disease and lumbar strain. 

2.  Entitlement to service connection for a headache disorder claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for hypertension to include as secondary to service-connected lumbar spine degenerative disc disease and lumbar strain.  

4.  Entitlement to service connection for a bilateral kidney disorder to include as secondary to service-connected lumbar spine degenerative disc disease and lumbar strain and claimed as the result of an undiagnosed illness.  

5.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's lumbar spine degenerative disc disease and lumbar strain prior to January 30, 2008.  

6.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's lumbar spine degenerative disc disease and lumbar strain from January 30, 2008.  

7.  Entitlement to an initial disability rating in excess of 40 percent for the Veteran's lumbar spine degenerative disc disease and lumbar strain from June 11, 2009.  

8.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982 and from December 1990 to May 1991.  The Veteran also had additional duty with the Army Reserve and the Florida Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2006 rating decision, in pertinent part, granted service connection for lumbar spine degenerative disc disease and lumbar strain, assigning a 10 percent disability rating, effective September 15, 2004.  In a May 2009 rating decision, the RO increased the disability rating for the Veteran's lumbar spine degenerative disc disease and lumbar strain from 10 percent to 20 percent, effective January 30, 2008.  In a May 2011 rating decision, the RO increased the disability rating for the Veteran's lumbar spine degenerative disc disease and lumbar strain from 20 percent to 40 percent, effective June 11, 2009.  Thus, the issues have been characterized as shown on the title page.    

A hearing was held on September 14, 2009, in St. Petersburg, Florida, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Board notes that the Veteran has alleged inability to retain employment due to his service-connected lumbar spine degenerative disc disease and lumbar strain.  See June 2010 VA examination report.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, id; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for a right hip disorder to include as secondary to the service-connected lumbar spine degenerative disc disease and lumbar strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the competent and credible evidence shows that the Veteran does not have a current headache disorder.  

3.  Hypertension is not shown to have been present during the Veteran's military service, or for years thereafter, nor has this condition been causally or etiologically related to active service by the most persuasive and competent evidence of record.  There is no competent medical evidence relating any current hypertension to a service-connected disability.

4.  A bilateral kidney disorder to include renal cysts is not shown to have been present during the Veteran's military service, or for years thereafter, and the most competent and persuasive evidence weighs against finding that a bilateral kidney disorder is related to service or the service-connected lumbar spine degenerative disc disease and lumbar strain.  

5.  Prior to January 30, 2008, the preponderance of the medical evidence demonstrates that the Veteran's lumbar spine degenerative disc disease and lumbar strain has not been shown to be productive of limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence does not show that the Veteran experienced any incapacitating episodes.  

6.  From January 30, 2008 to February 18, 2009, the preponderance of the medical evidence demonstrates that the Veteran's lumbar spine degenerative disc disease and lumbar strain has not been shown to be productive of limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence does not show that the Veteran experienced incapacitating episodes.  

7.  From February 19, 2009, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  Hypertension was not incurred in active service and is not proximately due to the Veteran's service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

3.  A bilateral kidney disorder was not incurred in active service, may not be presumed to have been incurred, and is not proximately due to the Veteran's service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2010).

4.  Prior to January 30, 2008, the criteria for an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease and lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

5.  From January 30, 2008 to February 18, 2009, the criteria for an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

6.  Effective February 19, 2009, the criteria for a 40 percent for lumbar spine degenerative disc disease and lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claims for higher initial disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, in this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for lumbar spine degenerative disc disease and lumbar strain.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

With respect to the issues of service connection for a headache disorder, hypertension, and a bilateral kidney disorder, the Board finds that all notification requirements have been met.

In this case, the RO provided the appellant with notice letters in April 2005 and May 2005, prior to the initial decision on the claims in September 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection. Specifically, the April 2005 and May 2005 letters stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  In addition, the May 2005 letter included the evidence required to substantiate a claim for service connection on a secondary basis.  

In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide.  The April 2005 and May 2005 letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records. The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The April 2005 and May 2005 letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

Finally, although the letter dated in October 2007 was sent specifically regarding the Veteran's claim for an increased disability rating for his service-connected degenerative disc disease of the lumbar spine with lumbar strain, the letter included general information regarding the assignment of disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter was not sent prior to the initial adjudication of the claims, the Veteran was given an opportunity to respond following this notice and the claims were subsequently readjudicated in a May 2009 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, all the notification requirements have been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records, private treatment records, and Social Security Administration (SSA) records are in the claims file.  In November 2009, the Board remanded the Veteran's case, in part, to obtain the Veteran's complete service treatment records, updated VA treatment records, and SSA records.  The record shows that the RO/AMC obtained the complete SSA records and updated VA treatment records.  In addition, the RO/AMC contacted the National Personnel Records Center (NPRC) and requested all available service treatment records associated with the Veteran's active duty and that of his service in the United States Army Reserves and the Florida National Guard.  The NPRC responded that there were no service treatment records on file and that the records were sent to the RO in 2004.  The NPRC did send copies of all records of active duty for training and inactive duty for training with the Army Reserves and the Florida National Guard.  The records have been associated with the claims file.  Thus, the Board finds that the November 2009 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board remanded the Veteran's case in November 2009 to provide VA examinations.  The record shows that the Veteran was afforded VA examinations in June 2010 in accordance with the remand directives.  In addition, the Veteran was also afforded VA examinations in September 2005 and January 2008 with respect to his service-connected degenerative disc disease of the lumbar spine with lumbar strain.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2005, January 2008, and June 2010 examinations are more than adequate, as the reports were predicated on reviews of the pertinent evidence of record, and fully addressed the rating criteria that are relevant to rating the service-connected degenerative disc disease of the lumbar spine with lumbar strain.  In addition, the June 2010 VA examinations are adequate with respect to the Veteran's claims for service connection for a headache disorder, hypertension, and a bilateral kidney disorder.  The examiner reviewed the entire claims file, performed physical examinations of the Veteran, and provided medical opinions with supporting rationale.  In light of the above, the Board finds that the November 2009 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for headaches.

The Veteran has contended that he experiences headaches as a result of his service in the Persian Gulf.  He stated that he did not begin to suffer from headaches until after his separation from service.  See hearing transcript.  However, there is documentation of record showing complaints of headaches in December 1987, prior to his Persian Gulf service, which he indicated had been present for one year.  A diagnosis of recurrent headaches, nonspecific, was rendered.

The Veteran's service treatment records show that the Veteran had several complaints regarding headaches.  A December 1990 record reveals that the Veteran requested a refill for medication because he was having episodes where his nasal passages got clogged and then he had headaches throughout the day.  An August 1990 record shows that he had complained of frontal headaches, but he was assessed with allergic rhinitis.  The April 1991 periodic examination report shows that his head, face, neck and scalp were clinically evaluated as normal.  However, in the April 1991 report of medical history, the Veteran checked yes as to experiencing headaches.  In the summary and elaboration of all pertinent data, the examining physician stated that the Veteran experienced headaches with sinusitis.  When the Veteran sinuses get clogged, he then has a headache.  The Veteran reported that he did not experience headaches any other time.  

Post-service, the Veteran has complained of headaches.  An April 1994 record shows that he complained of chronic headaches.  The July 1994 VA examination report reveals an assessment of headache.  In another July 1994 record, it was noted that he had headaches - probably allergic sinusitis.  A November 1996 VA treatment record shows that he had sinus problems and chronic headaches.  He was diagnosed with probable tension headaches.  The April 2005 letter from a team leader at the Vet Center noted that the Veteran reported suffering from sinus problems and headaches.  During his September 2010 hearing, he testified that he did not experience headaches during service, but began to suffer from headaches shortly after service, having a headache about once every week.  

The Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file and listed the pertinent medical evidence of record.  The Veteran stated that his headaches began shortly after he returned home from Desert Storm.  The Veteran explained that he did not really remember the initial manifestations of his headaches.  He had sharp pain in the frontal area.  He stated that he had a CT scan and was told that it was normal.  He explained that after he went on a healthy diet after his hypertension diagnosis, the headaches essentially resolved.  He could get a headache by eating a bag of salty potato chips and had a headache if he had a sinus infection.  The examiner stated that there was no clinical objective evidence of a primary headache disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from headaches.   The Veteran is competent and credible to attest to the fact that he experiences headaches.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran himself has stated that his headaches have essentially resolved after his diagnosis of hypertension.  Indeed, in reviewing the evidence of record and considering the Veteran's own statements, the June 2010 VA examiner determined that there was no evidence of a chronic headache disorder.  Thus, although the Veteran is competent and credible to attest to experiencing headaches, the most persuasive evidence of record, including the Veteran's own statements during the June 2010 VA examination report that his headaches have essentially resolved, demonstrates that the Veteran does not have a current headache disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In conclusion, the Veteran has not been shown to have a current disability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for headaches is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

Hypertension

The Veteran has contended that his hypertension is related to his active service or his service-connected degenerative disc disease of the lumbar spine with lumbar strain. 

The medical evidence shows that the Veteran has a current diagnosis of hypertension.  See June 2010 VA examination report.  

However, the service treatment records are completely negative for any diagnosis or treatment for hypertension.  The May 1979, October 1981, November 1988, April 1991, June 1992 examination reports do not reveal any indication or problems related to high blood pressure or hypertension.  In the May 1979 report of medical history, the Veteran denied experiencing any high or low blood pressure.  In the November 1988 and April 1991 reports of medical history, he again denied experiencing any high or blood pressure.    

Post-service, the medical evidence shows that the Veteran had some elevated blood pressure readings.  The February 1992 treatment record shows a blood pressure reading of 146/80.  A November 1996 VA treatment record shows a blood pressure reading of 142/84.  The August 1996 VA treatment record shows a blood pressure reading of 154/82.  However, the Veteran was not diagnosed with any hypertension until 1999, as per the Veteran's report, approximately 8 years after the Veteran's separation from active service.  This gap in time weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Furthermore, the most persuasive evidence of record does not causally or etiologically relate the Veteran's current hypertension to active service.  In this respect, the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file and listed the pertinent medical evidence of record.  The Veteran stated that he had had hypertension for a long time, after he received disability for his low back - he thinks in 1999.  The examiner diagnosed the Veteran with hypertension on non-pharmacologic treatment.  The examiner opined that the Veteran's hypertension was less likely as not due to active service/active duty or aggravated by his service-connected disabilities.  The examiner explained that the service record was silent for a diagnosis of or treatment for hypertension.  Hypertension was not diagnosed until more than 10 years after service.  The Veteran's hypertension was well controlled without medications and there was no objective evidence for aggravation.  Thus, the Board finds the VA examiner's opinion to be persuasive as the examiner reviewed the entire claims file, performed a physical examination of the Veteran, and provided a rationale for the expressed medical opinion.  Therefore, the Board finds that service connection is not warranted on a direct basis.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements that his hypertension is causally related to his period of active service.  In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In this case, however, although the Veteran is competent and credible to discuss his experiences and possibly his symptoms, he is not competent to comment as to the etiology of his hypertension.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current hypertension and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between his hypertension and his service do not constitute competent medical evidence on which the Board can make a service connection determination.  Furthermore, the Board finds that the VA examiner's opinion to be of greater persuasive value than the Veteran's conclusory statements that his hypertension is related to active service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In addition, the Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  The Veteran has attested that the service records clearly show that his blood pressure readings indicate hypertension.  Here, the Board finds that the Veteran's  reported history of being treated for elevated blood pressure readings that have continued since service, while competent, is nonetheless not credible.  Here, the service treatment records do not reveal any diagnosis or treatment for hypertension.  In fact, the Veteran denied experiencing any high or low blood pressure numerous times during his periods of active service.  Indeed, although the Veteran stated that his service records showed higher blood pressure readings indicating hypertension, the records were dated after the Veteran's separation from active service.  In fact, the Veteran testified during his hearing that he was first diagnosed with hypertension a few years ago.  See hearing transcript.  There is no evidence of treatment or diagnosis of hypertension until more than 10 years after separation from active service.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, the Board finds that the Veteran's statements as to the symptoms he experienced in service and over the years not credible and affords more probative value to the evidence more contemporaneous with his active service and the years closer in time to his service.  See State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987).  Thus, entitlement to service connection for hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In addition, the Veteran has alleged that his hypertension is related to his service-connected lumbar spine degenerative disc disease and lumbar strain.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension on a secondary basis.  

As noted above, the Veteran has a current diagnosis of hypertension and is service-connected for lumbar spine degenerative disc disease and lumbar strain.  Thus, elements (1) and (2) of Wallin are met.

However, the third element of Wallin has not been met.  In this case, the most persuasive evidence does not attribute the Veteran's hypertension to his service-connected disability.  

In this respect, the entire record is absent for any competent medical evidence relating the Veteran's hypertension to his service-connected lumbar spine degenerative disc disease and lumbar strain.  The only competent evidence addressing the etiology of the Veteran's hypertension weighs against service connection.  As noted above, the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the entire claims file, performed a physical examination of the Veteran and opined that the Veteran's hypertension was less likely as not aggravated by his service-connected disabilities.  The examiner explained that the Veteran's hypertension was well controlled without medications and there was no objective evidence for aggravation.  In addition, the November 2010 VA treatment record indicated that the Veteran had "white-coat" hypertension, suggesting that the Veteran had high blood pressure readings during doctor visits.  Again, there is no competent evidence relating the Veteran's hypertension to his service-connected lumbar degenerative disc disease and lumbar strain.  
 
The Board recognizes the Veteran's assertions that his hypertension is related to his service-connected disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In this case, however, although the Veteran is competent and credible to discuss his experiences and possibly his symptoms, he is not competent to comment as to the etiology of his hypertension.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current hypertension and his service-connected disability, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between his hypertension and his service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

Bilateral kidney disorder

The Veteran has contended that his bilateral kidney disorder is related to his Persian Gulf War service.  

As a preliminary matter, the Board finds that the Veteran's kidney disorder, diagnosed as bilateral renal cysts, is a clinically diagnosed disorder and is therefore not subject to the undiagnosed illness provisions.  38 C.F.R. § 3.317(a)(1)(ii).  

In addition, the Board finds that the Veteran is not entitled to service connection for a bilateral kidney disorder on a direct basis.  

The service treatment records are completely absent for any notations, documentation, or treatment for any kidney problems or disorder.  The October 1981, November 1988, April 1991, and June 1992 examination reports show that the Veteran's genitourinary condition was clinically evaluated as normal.  

In addition, there is no evidence of any kidney disorder until more than 10 years after the Veteran's separation from active service.  The Board finds this gap in time significant and it weighs against the existence of a link between his cancers and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Furthermore, there is no medical evidence directly relating the Veteran's kidney disorder to an event, disease or injury during service.  In this respect, the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file.  The Veteran's kidney condition was noted to have its onset in 2004.  Cysts were incidentally found on an MRI scan.  There are no symptoms related to the cysts.  The Veteran does have some urinary symptoms that he thinks might be related to his prostate.  The Veteran was diagnosed with bilateral renal simple cysts, active but asymptomatic with no residuals.  The examiner opined that the Veteran's renal cysts were less likely as not due to active service/active duty or aggravated by his service-connected disabilities.  The examiner stated that the service records were silent for renal cysts or any other kidney condition.  Renal cysts are not caused by or aggravated by spine conditions.  Renal cysts were generally incidental imaging findings.  The Veteran's renal cysts were not diagnosed until 13 years after active duty.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, although the Veteran is competent and credible to discuss his experiences and possibly his symptoms, he is not competent to comment as to the etiology of his bilateral kidney disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current bilateral kidney disorder and his active service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not competent to opine on the question of etiology in this case and, therefore, his statements asserting a relationship between his bilateral kidney disorder and active service do not constitute competent medical evidence on which the Board can make a service connection determination.  In any event, the Board affords more persuasive value to the VA examiner's opinion which included a review of the pertinent medical evidence and a supporting rationale for the expressed medical opinion.  

In addition, the Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  However, there is no evidence of any kidney disorder or problems during active service and the Veteran has not attested to any chronic disability or continuity of symptomatology since active service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.303(b).

Thus, the Veteran is not entitled to direct service connection.  38 C.F.R. § 3.303; 3.304.  

The Veteran has also alleged that his kidney disorder is related to his service-connected lumbar spine degenerative disc disease and lumbar strain.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral kidney disorder on a secondary basis.  

As noted above, the Veteran has a current kidney disorder, diagnosed as bilateral renal cysts, and he is service-connected for lumbar spine degenerative disc disease and lumbar strain.  Thus, elements (1) and (2) of Wallin are met.

However, the third element of Wallin has not been met.  In this case, the most persuasive evidence does not attribute the Veteran's kidney disorder to his service-connected disability.

In this regard, the Veteran was afforded a VA examination in June 2010.  The Veteran was diagnosed with bilateral renal simple cysts, active but asymptomatic with no residuals.  The examiner opined that the Veteran's renal cysts were less likely as not due to active service/active duty or aggravated by his service-connected disabilitites.  The examiner opined that renal cysts are not caused by or aggravated by spine conditions and that renal cysts were generally incidental imaging findings.  The Board finds that the June 2010 VA examiner's opinion is persuasive as to the etiology of the Veteran's bilateral kidney disorder.  The VA examiner performed a physical examination of the Veteran, reviewed the entire claims file, and provided a supporting rationale for the expressed medical opinion.  Thus, the evidence weighs against service connection on a secondary basis.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board recognizes the sincerity of the arguments advanced by the Veteran that his current disability is related to his service-connected disability.  While the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Veteran is not competent to opine as to the etiology of his bilateral kidney disorder.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds that the VA examination report is more persuasive than the Veteran's conclusory statements regarding the etiology of his bilateral kidney disorder.   The VA examiner has medical expertise and specifically noted that cysts are incidental findings and that spine disabilities do not cause cysts.  For these reasons, the Veteran's statements asserting a relationship between his bilateral kidney disorder and his service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral kidney disorder on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

Increased Rating of Lumbar spine degenerative disc disease and lumbar strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an initial rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).

Prior to January 30, 2008

The VA treatment records show that the Veteran complains of chronic low back pain.  

The Veteran was afforded a VA examination in September 2005.  He stated that he experienced constant low back pain which was of a mild to moderate intensity most of the time.  He did not complain of any bowel or bladder dysfunction nor lower extremity numbness or tingling.  He was taking Motrin, Robaxin, and Etodolac for treatment of his low back.  He did not use a cane, walker, or crutches.  On examination, the lumbar spine failed to reveal any fixed deformity or muscular abnormality.  There was no tenderness.  The Veteran was able to flex forward from 0 to 80 degrees with pain beginning at 45 degrees of flexion.  He was able to extend back to 10 degrees.  He was able to laterally flex and laterally rotate in each direction from 0 to 20 degrees with some stiffness in each direction.  As the Veteran was not currently having a flare-up and had only one in the past, it would be speculation to guess to what extent he was additionally limited during times of his flare-up if this should ever occur again.  Neurologically, the Veteran demonstrated full strength in all major muscle groups of both lower extremities.  There was no deficit to light touch or pinch sensory testing in either lower extremity.  Straight leg raises were positive bilaterally at 45 degrees with back pain elicited, but no radicular symptoms were elicited.  

The June 2006 VA treatment record shows that the Veteran reported that he had back pain for the last 15 years.  The Veteran's range of motion was significantly decreased in all planes.  The Veteran reported pain down to right knee, but did not have radicular pain today.  

The February 2007 examination report, completed for the purposes of determining eligibility for SSA benefits, shows that the Veteran complained of chronic low back pain.  The back was nontender.  There was anterior thigh pain with straight leg raises to 60 degrees and extension of each leg 90 to 30 degrees off the examination table, sitting.  The Veteran's gait was normal.  The range of motion measurements with respect to the lumbar spine were within normal limits.  

The July 12, 2007 VA treatment record shows that the Veteran complained of back pain and was able to flex forward 25 degrees.  

In reviewing the evidence of record prior to January 30, 2008, the preponderance of the evidence shows that the Veteran's disability did not warrant an initial disability rating in excess of 10 percent.  In making this determination, the Board acknowledges the July 2007 VA treatment record which shows that the Veteran was able to flex his spine 25 degrees before pain.  Under the rating criteria, a 40 percent disability is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  However, the preponderance of the medical evidence does not show that the Veteran was entitled to a disability rating in excess of 10 percent prior to January 30, 2008.  Indeed, the February 2007 examination showed that the Veteran's flexion was within normal limits and the September 2005 VA examination report shows that the Veteran was able to flex to 80 degrees.  Indeed, more than a year after the July 2007 VA treatment record, the January 2008 VA examination report showed that the Veteran could flex to 50 degrees, 25 degrees higher than compared to the June 2007 VA treatment record.  Thus, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran met the criteria for a disability rating in excess of 10 percent prior to January 30, 2008.  

To warrant a disability rating of 20 percent, there must be forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As described above, the majority of the objective medical evidence of record shows that the Veteran was able to flex his spine to greater than 30 degrees.  The combined range of motion findings, as shown by the September 2005 VA examination report, were greater than 120 degrees.  Finally, there is no evidence of a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that the Veteran's disability more closely approximates the criteria for an initial disability rating of 10 percent prior to January 30, 2008.  See Fenderson, 12 Vet. App. at 126.

In addition, there is no evidence of ankylosis to warrant the assignment of an initial disability rating in excess of 10 percent prior to January 30, 2008.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the assigned 10 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  During the September 2005 VA examination, the Veteran did report that he experienced stiffness and pain.  However, the VA examiner commented that there were no additional limitations due to pain, weakness, fatigue, or repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent prior to January 30, 2008.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  The records are devoid of any notation with respect to intervertebral disc syndrome and the September 2005 VA examination report shows that the Veteran denied experiencing any incapacitating episodes.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board recognizes that the Veteran has attested to some neurological symptoms that he has related to his service-connected disability.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  The September 2005 VA examination included neurological testing which showed that the Veteran had full strength in all muscle groups with no deficit to light touch or pinch sensory testing in either lower extremity.  The straight leg raises were positive, but there were no radicular symptoms elicited.  The Veteran was not diagnosed with any neurological disorder.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted prior to January 30, 2008.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease and lumbar strain and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2010).

From January 30, 2008 

As noted in the Introduction, the Veteran was assigned a 20 percent disability rating from January 30, 2008 to June 10, 2009.  The Veteran was assigned a 40 percent disability rating effective June 11, 2009.  However, as will be explained below, the Board finds that the Veteran is entitled to a 40 percent disability rating beginning on February 19, 2009.  

The VA treatment records continue to document the Veteran's complaints of low back pain.  

The Veteran was afforded a VA examination on January 30, 2008.  The examiner had not reviewed the claims file.  The Veteran stated that he had chronic increase in lumbar paraspinal pain and stiffness over the past several years.  He rated his pain in the lower lumbar paraspinal space as 4/10 on a testing rating scale of 1-10, with flares to 7-8/10 occurring several times per month with increased prolonged standing as well as anytime he avoids taking his medications.  He denied any bowel or bladder incontinence. He denied any numbness, weakness, visual disturbance, dizziness, fever, chills, unsteady gait, or weight loss.  He did complain of pain, stiffness, and flare-ups.  He stated that he could stand for approximately 30 minutes (maximum) secondary to worsening pain and could walk for approximately 45 to 50 minutes (maximum) unassisted before he had to stop and rest secondary to worsening pain.  The Veteran took Ibuprofen, Tylenol, and Flexeril as needed for pain.  The Veteran did use a back brace on occasion as well as a TENS unit for his low back, which he found to be beneficial.  He was currently working as a pastor in a church and states that he is on his feet all day on Sunday and has a severe increase in pain every Sunday after being on his feet.  He denied any incapacitating episodes and was independent in regards to activities of daily living.  On physical examination, the Veteran had a normal gait.  Examination of the spine revealed mild muscle spasm and tenderness to palpation over the lower lumbar paraspinal space.  He had normal posture with no ankylosis of the cervical or thoracolumbar spine.  In the thoracolumbar spine, the Veteran had forward flexion from 0 to 50 degrees on active and passive motion with pain throughout.  Extension was from 0 to 10 degrees with pain throughout.  Left lateral flexion was 0 to 15 degrees with pain throughout.  Right lateral flexion was from 0 to 15 degrees with pain throughout.  Left lateral rotation was from 0 to 15 degrees with pain throughout.  Right lateral rotation was from 0 to 15 degrees with pain throughout.  Repetitive testing was unchanged from baseline in the thoracolumbar spine.  On neurologic examination, the Veteran had normal tone and bulk throughout.  Strength was 5/5 proximally and distally, and symmetric in all four extremities.  Sensation was intact in all modalities distally in all four extremities.  Lasegue's sign was negative bilaterally.  The Veteran was diagnosed with degenerative arthritis of the spine.  No painful motion was objectively noted and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.    

The February 19, 2009 VA treatment record shows that the Veteran had pain in his lumbar area.  There was no spinal or SI joint tenderness.  The Veteran flexed forward from standing position to 20 to 30 degrees before discomfort.  The Veteran was assessed with degenerative joint disease of the back and hip.  To warrant a 40 percent disability rating, the evidence must show forward flexion or the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The February 19, 2009 VA treatment record shows that the Veteran was able to flex to only 20 to 30 degrees.  Thus, the Veteran is entitled to an initial disability rating of 40 percent, effective from February 19, 2009.  

However, the Veteran is not entitled to an initial disability rating in excess of 20 percent from January 30, 2008 to February 18, 2009.  As noted above, the January 2008 VA examination report shows that the Veteran was able to flex to 50 degrees.  There is also no evidence of any ankylosis.  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile and the January 2008 VA examiner expressly noted that there was no evidence of ankylosis.

Based on the above, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for an initial 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine from January 30, 2008 to February 18, 2009.  

In reaching this determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  First, the Board acknowledges the Veteran's complaints of pain.  However, the Veteran's pain is contemplated in his currently assigned disability rating of 20 percent.  Moreover, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In reviewing the record, the Board finds that a higher disability rating is not warranted on the basis of functional loss.  The examiner specifically noted that there was no objective painful motion and that on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.    

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243.  The records are devoid of any notation with respect to intervertebral disc syndrome and the January 2008 VA examiner noted that the Veteran denied experiencing any incapacitating episodes.  Thus, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board recognizes that the Veteran has attested to some neurological symptoms that he has related to his service-connected disability.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  The January 2008 VA examination report shows that the Veteran had normal tone and bulk throughout on neurologic examination.  The strength was 5/5 proximally and distally and symmetric in the lowewr extremities.  Sensation was intact in all modalities distally in all four extremities.  Lasegue's sign was negative bilaterally.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and a higher disability rating is not warranted from January 30, 2008 to February 18, 2009.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and lumbar strain from January 30, 2008 to February 18, 2009 and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2010).

However, as determined above, the Board finds that the Veteran's disability warranted a 40 percent disability rating effective February 19, 2009.  Thus, the Board must now address whether the Veteran is entitled to a disability rating in excess of 40 percent from February 19, 2009.  

The VA treatment records document continued complaints of low back pain.  

The February 19, 2009 VA treatment record shows that the Veteran had pain in his lumbar area.  There was no spinal or SI joint tenderness.  The Veteran flexed forward from standing position to 20 to 30 degrees before discomfort.  Straight leg raising was negative bilaterally.  The Veteran was assessed with degenerative joint disease of the back and hip.  

The June 11, 2009 VA treatment record shows that the Veteran reported more back pain since he started working with a trainer a few weeks ago.  Just walking was causing pain as he placed his foot down.  He remembered that he started doing jumping jacks as a part of his workout and that he thought that was responsible for his worsening pain.  Since stopping two weeks ago, he has improved.  There was tenderness of the back with SLR, not leg pain.  The Veteran had flexion from 10 to 15 degrees before pain.  The assessment was listed as muscle spasm, degenerative joint disease.  

The December 2009 VA treatment record shows that the Veteran complained of back pain and that he has not worked since 2005.  

The January 2010 VA treatment record shows that the Veteran complained of low back pain.  The Veteran stated that his TENS unit was no longer effective and that he was physically inactive.  The Veteran wanted to get a TENS unit replacement.  The Veteran reported that his pain rating was at a 5.  The range of motion was not fully tested because the Veteran refused to bend forward stating that it would send him into such pain that he would spend all day recovering.  

The Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file.  He was diagnosed with lumbar spine degenerative disc disease.  He was currently treated with Codeine, Ibuprofen, and Methocarbamol for pain.  He reported severe flare-ups every two weeks with a duration of hours.  The extent of additional limitation of motion or other functional impairment during flare-ups includes not being able to do anything and that he has to lie down.  The Veteran reported numbness and tingling in the knee area bilaterally.  He also reported symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He stated that the pain was located in the middle of his low back, and that it was mild, constant, and daily.  The pain went down both legs.  There were no incapacitating episodes of spine disease.  He reported using a brace and could only walk 1/4 mile.  His gait was normal on walking to the examination room, but after repetitive motion testing the gait was antalgic when leaving the examination room.  None of the following were present: gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  The objective abnormalities of the thoracolumbar sacrospinalis included spasm and pain with motion.  The range of motion findings show that the Veteran was able to flex his spine from 0 to 20 degrees, extend from 0 to 15 degrees, left lateral flexion was 0 to 20 degrees, left lateral rotation was from 0 to 20 degrees, right lateral flexion was from 0 to 20 degrees, right lateral rotation was from 0 to 20 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The neurological testing shows that the right and left upper and lower extremities were normal.  The Veteran had baseline pain before thoracolumbar range of motion testing started and there was pain throughout each movement.  The pain began at 15 degrees and ended at 20 degrees.  It was noted that the Veteran was currently unemployed due to his low back condition.  The examiner explained that the back condition adversely affected his usual daily activities including chores, laundry, sports, and he could not sit in the car for a long time.  

To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, there is no evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected disability does not warrant an initial disability rating in excess of 40 percent from February 19, 2009.

Although the Veteran presented with complaints of fatigue, pain, stiffness, and weakness, the Board finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran did report pain during his range of motion testing.  However, the effect of the pain in the Veteran's spine is contemplated in the currently assigned disability rating of 40 percent.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  The June 2010 VA examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Therefore, the Board finds that the Veteran's disability does not warrant an increased disability rating under Deluca, id.

The Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  However, the Veteran has never been diagnosed with intervertebral disc syndrome.  Furthermore, there is no evidence that the Veteran experienced any incapacitating episodes.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes that the Veteran has attested to some neurological symptoms that he has related to his service-connected disability.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  The June 2010 VA examination report noted that the neurologic testing showed that the right and left upper and lower extremities were normal.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

Based on the above, the Board finds that an initial disability rating in excess of 40 percent is not warranted from February 19, 2009.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim for an initial disability rating in excess of 40 percent from February 19, 2009 is denied.

Extraschedular consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a headache disorder is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to an initial disability rating for lumbar spine degenerative disc disease and lumbar strain in excess of 10 percent prior to January 30, 2008 is denied. 

Entitlement to an initial disability rating for lumbar spine degenerative disc disease and lumbar strain in excess of 20 percent from January 30, 2008 to February 18, 2009 is denied.    

Entitlement to a disability evaluation of 40 percent from February 19, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent from February 19, 2009 is denied.


REMAND

The record shows that the Veteran was initially afforded a VA examination with respect to his claim for service connection for a right hip disorder in September 2005.  Although the VA examiner opined that the Veteran's right hip condition was less likely than not related to his military service, the examiner did not review the claims file, including the service treatment records.  Thus, the Board remanded the Veteran's claim in November 2009 so that a VA examiner could provide an opinion as to whether the Veteran's right hip disorder was related to active military service or was caused or aggravated by his service-connected lumbar spine degenerative disc disease and lumbar strain.  

The record reveals that the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file and performed a physical examination of the Veteran.  The Veteran was diagnosed with minimal right hip degenerative joint disease.  The examiner opined that the Veteran's minimal right hip degenerative joint disease was less likely due to or aggravated by his service-connected lumbar spine degenerative disc disease.  The examiner noted that the service record was silent for a right hip condition and that review of records of physical examination findings over the years notes that the gait has generally been normal.  There would need to be a significantly abnormal gait with severe limp for the service-connected lumbar spine to cause right hip degenerative joint disease.  There is no objective evidence for aggravation.  Although the examiner provided an opinion as to whether the Veteran's right hip disorder was caused or aggravated by his service-connected disability, the examiner did not express an opinion as to whether the Veteran's right hip disorder was related to active service.  

The United States Court of Appeals for Veterans Claims ("Court") has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not provide an opinion as to whether the Veteran's right hip disorder was related to active service, in order to comply with the November 2009 remand directive, the claim must be remanded for a clarifying medical opinion.  

As noted above in the Introduction, the evidence of record reasonably raises a claim for TDIU that has not yet been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notification regarding the requirements and development procedures necessary to substantiate a claim of TDIU.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  If possible, return the claims file to the examiner who conducted the June 2010 VA examination and ask her to provide an opinion as to whether it is at least as likely as not that any right hip disorder is causally or etiologically related to service.  

If it is not possible to return the claims file to the examiner who conducted the June 2010 VA examination, please schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The VA examiner should indicate whether it is at least as likely as not (at least a 50 percent likelihood or higher) that the Veteran has a right hip disability that is causally or etiologically related to the Veteran's active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims on appeal, to include entitlement to a TDIU, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


